FORM RW TOP SHIPS INC. 1 VAS. SOFIAS & MEG. ALEXANDROU STREET 151 24, MAROUSSI ATHENS, GREECE February 6, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Top Ships Inc. (the "Company") Rule 477 Application for Withdrawal Registration Statement on Form F-3 (File No. 333- 152150) Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the "Act"), the Company hereby requests that the Securities and Exchange Commission (the "Commission") consent to the withdrawal of the Registration Statement on Form F-3 (File No. 333-152150) initially filed with the Commission on July 3, 2008, together with all exhibits thereto (the "Registration Statement"). Pursuant to a Registration Rights Agreement between the Company and certain selling shareholders, the Company agreed to use its best efforts to keep the Registration Statement continuously effective for a period of two years or until the securities covered by the Registration Statement are no longer restricted securities. Since such securities are no longer restricted securities, the Company's obligation to maintain the effectiveness of the Registration Statement has terminated. None of the Company's securities were sold pursuant to the Registration Statement. If you have any questions regarding this request for withdrawal, please contact Gary J. Wolfe of Seward & Kissel LLP, counsel to the Company, at (212) 574-1223. Sincerely, TOP SHIPS INC. By: /s/ Alexandros Tsirikos Name: Alexandros Tsirikos Title: Chief Financial Officer
